     Case 2:20-cv-00279-WBV-KWR Document 35 Filed 09/30/20 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


GEORGE A. FARBER                                                        CIVIL ACTION

VERSUS                                                                  NO. 20-279

DEUTSCHE BANK NATIONAL TRUST                                            SECTION D (4)
COMPANY, ET AL.

                                              ORDER
        Before the Court are Defendant American Security Insurance Company’s

Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6), 1 and Defendants

Deutsche Bank National Trust Company’s and PHH Mortgage Corporation, as

successor to Ocwen Loan Servicing, LLC’s Motion for Judgment on the Pleadings.2

Plaintiff has filed an Opposition to American Security Insurance Company’s Motion

to Dismiss 3 but has not filed an Opposition to the Motion for Judgment on the

Pleadings. 4 For the following reasons, both Motions are GRANTED.




1 R. Doc. 14.
2 R. Doc. 19.
3 R. Doc. 23.
4 The Court notes that it allowed Plaintiff to file an untimely Opposition to American Security’s Motion.

See R. Doc. 23. Plaintiff then belatedly moved to supplement that Opposition, see R. Doc. 24, which
the Court denied due to untimeliness. See R. Doc. 25. A month after a response was due to the Motion
for Judgment on the Pleadings, Plaintiff filed a Motion to Reconsider the Court’s denial of his Motion
to Supplement his Opposition to American Security’s Motion, in which he requested that the Court
consider his Opposition to American Security’s Motion as an Opposition to Deutsche Bank’s and PHH’s
Motion for Judgment on the Pleadings. See R. Doc. 26. The Court again denied this Motion. See R.
Doc. 32. The Court notes, however, that its reasoning in this Order is not premised on Plaintiff’s
failure to prosecute.
      Case 2:20-cv-00279-WBV-KWR Document 35 Filed 09/30/20 Page 2 of 12




    I.       FACTUAL BACKGROUND

         This case arises from a dispute over an insurance payment and subsequent

foreclosure. Farber owned a home at 5 Chateau Petrus Dr. in Kenner, Louisiana.5

The property was subject to a mortgage in favor of Deutsch Bank National Trust

Company (“Deutsche Bank”), which was serviced by Ocwen Loan Servicing, LLC

(“Ocwen”), which has since been succeeded by PHH Mortgage Corporation (“PHH”).6

The mortgage required Farber to obtain insurance for the property; if he did not,

Ocwen could obtain an insurance policy for the property for its own benefit. 7     The

property was therefore insured by a policy issued by American Security Insurance

Company ( “American Security”) in favor of Ocwen. 8

         Plaintiff avers that on or about January 1, 2019, the property at issue

sustained storm damages in excess of $100,000. 9 He further alleges that Defendants

should have paid for the repairs necessitated by these damages, but did not.10

Plaintiff also alleges that Deutsche Bank wrongfully foreclosed on the property, and

therefore owes him additional damages in excess of $900,000. 11        The Complaint

alleges that Ocwen “has engaged in such practices that are imputable to the co-

defendants which are in fraud of [Plaintiff’s] rights and which are in violation of the

Home Equity Theft Protection Act and Louisiana statutes appertaining thereto.” 12



5 R. Doc. 1-1 at 5 ¶ II.
6 Id. at 5 ¶ III.
7 See R. Doc. 19-3 at 7.
8 R. Doc. 1-1 at 5 ¶¶ II-III.
9 R. Doc. 1-1 at 5 ¶ IV.
10 Id. at 5 ¶ IV.
11 Id. at 5-6 ¶ V.
12 Id. at 6 ¶ VI.
     Case 2:20-cv-00279-WBV-KWR Document 35 Filed 09/30/20 Page 3 of 12




        Plaintiff filed his Complaint on December 30, 2019 in the 24th Judicial District

Court for the Parish of Jefferson. 13 This matter was removed to this Court on

January 28, 2020. 14 Deutsche Bank and Ocwen filed an Answer to the Complaint,15

which they later amended. 16

        American Security moves to dismiss Plaintiff’s Complaint for failure to state a

claim. 17 It argues that Farber lacks standing to sue for payment under the insurance

policy, as he is not insured under the policy nor is he a third-party beneficiary of the

policy. Farber has filed an Opposition 18 in which he argues that he may sue American

Security under the policy because of his mortgage contract with Deutsche Bank and

Ocwen, as the amount for which the property was insured exceeded the value of the

amount due under the mortgage.

        Deutsche Bank and PHH also move for judgment on the pleadings under

Federal Rule of Civil Procedure 12(c). 19 Defendants argue that Plaintiff’s breach of

mortgage claim fails as they owed him no duty with respect to providing insurance

proceeds. They further argue that Farber has failed to allege sufficient facts to

support his claims. Finally, they argue that Plaintiff’s claim under the Home Equity

Theft Protection Act fails as that Act is a New York law, rather than a Louisiana

Law. Farber has not filed an Opposition to this Motion.




13 See R. Doc. 1-1.
14 R. Doc. 1.
15 R. Doc. 13.
16 R. Doc. 16.
17 R. Doc. 14.
18 R. Doc. 23.
19 R. Doc. 19.
      Case 2:20-cv-00279-WBV-KWR Document 35 Filed 09/30/20 Page 4 of 12




     II.        AMERICAN SECURITY’S MOTION TO DISMISS

           A.     Legal Standard

           To overcome a defendant’s motion to dismiss, a plaintiff must plead a plausible

claim for relief. 20 A claim is plausible if it is pleaded with factual content that allows

the court to reasonably infer that the defendant is liable for the misconduct alleged.21

But, no matter the factual content, a claim is not plausible if it rests on a legal theory

that is not cognizable. 22 In ruling on a motion to dismiss, the Court accepts all well-

pleaded facts as true and views those facts in the light most favorable to the

plaintiff. 23 However, the allegations must be enough to raise a right to relief above

the speculative level on the assumption that all of the complaint’s allegations are

true. 24 “[C]onclusory allegations or legal conclusions masquerading as factual

conclusions will not suffice to prevent a motion to dismiss.” 25

           B.     Analysis

     Defendant American Security moves to dismiss Farber’s claim against it on the

grounds that Farber cannot sue under the insurance policy because he is not an

insured, additional insured, or third-party beneficiary of the insurance policy.

American Security is correct that in order to state a claim for breach of an insurance

policy, a plaintiff must be either a named insured, an additional named insured, or



20 Romero v. City of Grapevine, Tex., 888 F. 3d 170, 176 (5th Cir. 2018) (citing Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009)).
21 Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir. 2017) (citing Iqbal, 556 U.S. at 678).
22 Shandon Yinguang Chem. Indus. Joint Stock Co., Ltd. v. Potter, 607 F. 3d 1029, 1032 (5th Cir. 2010)

(per curiam).
23 Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th Cir. 2018).
24 Bell Atlantic v. Twombly, 550 U.S. 544, 545 (2007).
25 Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (internal citations omitted).
      Case 2:20-cv-00279-WBV-KWR Document 35 Filed 09/30/20 Page 5 of 12




an intended third-party beneficiary of the policy. 26              Here, the insurance policy

specifically states that the loss payments shall by paid out to the “named insured.”27

The policy also lists the “named insured” as Ocwen Loan Servicing, LLC. 28 Although

Farber’s name is listed on the policy, he is listed only as a “Borrower” and not as an

insured or additional named insured. 29

     In his Opposition, Farber does not argue that he is insured or a named insured,

but instead seems to argue that he is a third-party beneficiary. Under Louisiana law,

a third-party beneficiary must be created by contract, known as a stipulation pour

autri, and is never presumed. 30 To establish a stipulation pour autri, a party must

demonstrate that: “(1) the stipulation for a third party is manifestly clear; (2) there

is certainty as to the benefit provided the third party; and (3) the benefit is not a mere

incident of the contract between the promisor and the promisee.” 31

     Farber does not establish that he is a third-party beneficiary here. The insurance

policy does not make “manifestly clear” that a benefit is owed to Farber by American

Security. Farber argues a stipulation pour autri exists because he was billed for

premiums of the insurance coverage and the amount for which the property was

insured exceeded the amount due under the mortgage. 32                   He cites to Brown v.




26 Barbe v. Ocwen Loan Servicing, LLC, 383 F. Supp.3d 634, 641 (E.D. La. 2019) (citing Guthrie Brown
v. Am. Modern Home Ins. Co., No. 16-16289, 2017 WL 2290268, at *4 (E.D. La. May 25, 2017)).
27 R. Doc. 1-3 at 15. The Court considers the insurance policy without converting Defendant’s Motion

to a motion for summary judgment because the insurance policy was attached to Plaintiff’s Complaint.
See Brand Coupon Network, L.L.C. v. Catalina Mktg. Corp., 784 F.3d 631, 635 (5th Cir. 2014).
28 R. Doc. 1-3 at 7.
29 Id.
30 Joseph v. Hosp. Serv. Dist. No. 2 of Parish St. Mary, 939 So. 2d 1206, 1212 (La. 2006).
31 Id.
32 R. Doc. 23.
      Case 2:20-cv-00279-WBV-KWR Document 35 Filed 09/30/20 Page 6 of 12




American Home Insurance Company 33 for this proposition. But that case specifically

noted that “[a]lthough the borrower typically pays the insurance premium through

its mortgage lender, the insurance policy is for the benefit of the mortgagee.”34

Moreover, the court in Brown clarified that the fact that individuals are listed as

“borrowers” in an insurance policy and paid the insurance premiums does not

automatically correspond that the individuals are third-party beneficiaries. The

court in Brown suggested that a plaintiff could be a third-party beneficiary of an

insurance contract like the one at issue here when the plaintiff alleged “that the

amount of loss exceeds the mortgage balance.” 35            Here, Plaintiff’s Complaint

estimates the storm damages that he argues triggered a payout from American

Security to be in excess of $100,000. 36 In his Opposition, Plaintiff states, without

evidence, that the amount due under the mortgage was $535,000.00. 37       Because the

amount purportedly due under the mortgage exceeds the amount of loss that

Plaintiff has pleaded, no stipulation pour autri exists, and Plaintiff is not a

third-party beneficiary of the insurance policy. As a result, because Plaintiff is not a

named insured, additional named insured, or third-party beneficiary of the policy, his

claim for breach of the policy against American Security necessarily fails.

     Farber pleads no additional claims against American Security. Farber does allege

that “OCWEN LOAN SERVICING, LLC, has engaged in such practices that are




33 No. 16-16289, 2017 WL 2290268 (E.D. La. May 24, 2017).
34 Id. at *4.
35 Id. at *5.
36 R. Doc. 1-1 at 5 ¶ IV.
37 R. Doc. 23.
      Case 2:20-cv-00279-WBV-KWR Document 35 Filed 09/30/20 Page 7 of 12




imputable to the co-defendants which are in fraud of Petitioner’s rights.” 38 But

Farber includes no factual allegations to support such a claim, or to show why any

actions of Ocwen would be “imputable” to American Security. This is therefore only

a conclusory allegation that does not raise the right to relief above a speculative level,

and does not state a claim. Accordingly, the Court grants American Security’s Motion

to Dismiss.

     In his Opposition, Plaintiff requests that the Court “alternatively grant leave to

amend to more clearly state the facts herein pled.” 39 Generally, leave to amend

should be freely granted when justice so requires. 40 However, “i[t] is within the

district court’s discretion to deny a motion to amend if it is futile.” 41 Here, Plaintiff

does not indicate what additional facts he could or would plead to bring a claim upon

which relief would be granted, nor has he moved for leave to amend his Complaint.

The Court, therefore, initiates a review of the evidence in the record to determine

whether, accepting all evidence in the record as true, Plaintiff could assert facts which

state a claim for relief. The Court begins with Plaintiff’s Complaint which, as

indicated, relies on conclusory allegations devoid of support. The Court next turns to

a review of the insurance policy at issue, and notes that it does not require a payout

to Farber, and of the factual circumstances at issue, which suggest that no act of

Ocwen is properly imputable to American Security. Accepting the evidence in the




38 R. Doc. 1-1 at 6 ¶ VI.
39 R. Doc. 23 at 2.
40 See Fed. R. Civ. P. 15(a)(2).
41 Stripling v. Jordan Prod. Co., LLC, 234 F.3d 863, 872-73 (5th Cir. 2000).
      Case 2:20-cv-00279-WBV-KWR Document 35 Filed 09/30/20 Page 8 of 12




record at true, the Court is convinced that any proposed amendment would be futile.

Leave to amend is therefore denied.

     III.      DEUTSCHE BANK AND PHH’s MOTION FOR JUDGMENT ON THE
               PLEADINGS

     A.          Legal Standard

          “A motion for judgment on the pleadings under Rule 12(c) is subject to the same

standard as a motion to dismiss under Rule 12(b)(6).” 42 In considering a motion under

Rule 12(c), a court must determine whether a complaint, viewed in the light most

favorable to the plaintiff, states a valid claim for relief. 43 Under this standard, the

Court must limit itself to the complaint, documents attached to incorporated in the

Complaint, and documents of which it may take judicial notice. 44

          B.     Analysis

          Plaintiff’s Complaint, read liberally and in Plaintiff’s favor, alleges four claims

against Deutsche Bank and PHH, as successor to Ocwen: (1) breach of contract; (2)

wrongful foreclosure; (3) fraud; and (4) violation of the Home Equity Theft Protection

Act. The Court examines each claim in turn.

          1.     Breach of Contract

     Plaintiff alleges that after 5 Chateau Petrus Drive was damaged by a storm in

2019, he demanded that Defendants pay for the damages. 45 He alleges that “despite

demand upon the Defendants, no effort was made by them to pay the loss or repair




42 Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008).
43 Id.
44 Lovelace v. Software Spectrum, 78 F.3d 1015, 1017-18 (5th Cir. 1994).
45 R. Doc. 1-1 at 5 ¶ IV.
      Case 2:20-cv-00279-WBV-KWR Document 35 Filed 09/30/20 Page 9 of 12




the said damages.” 46 Under Louisiana law, the essential elements of a breach of

contract claim are: “(1) the obligor’s undertaking an obligation to perform; (2) the

obligor failed to perform the obligation (the breach); and (3) the failure to perform

resulted in damages to the oblige.” 47 Here, Plaintiff does not allege a particular term

of a contract—or even which contract—gives rise to a contractual obligation of

Defendants to pay for the damages.               Moreover, neither the mortgage nor the

insurance policy, the only two relevant contracts at issue, give rise to an obligation to

pay Farber. As discussed above, the insurance policy specifically notes that loss

payments are to be made to the named insured, i.e., Ocwen, not Farber. 48 Nor does

the Mortgage require payment to Farber. Rather, it requires Farber to maintain

insurance, and if he fails to do so, it states that “Lender [here, Ocwen/PHH] may

obtain insurance coverage, at Lender’s option and Borrower’s expense.” 49 It continues

“[S]uch coverage shall cover Lender, but might or might not protect Borrower,

Borrower’s equity in the Property, or the contents of the Property.” 50 Because

Plaintiff has failed to properly allege that Defendants undertook an obligation to pay

for any damage to Plaintiff’s property, Plaintiff’s breach of contract claim fails.

        2.     Wrongful Foreclosure

     Farber alleges that because he was not paid for the storm damage to his property,

the property “was foreclosed upon and sold by the seizing creditor, [Deutsche Bank],


46 Id.
47 Favrot v. Favrot, 68 So.3d 1099, 1109-1110 (La. App. 4 Cir. 2011).
48 R. Doc. 1-3 at 15.
49 R. Doc. 19-3 at 7. The Court may consider the Mortgage as it is referenced in Plaintiff’s Complaint

and attached to Defendants’ Motion to Dismiss. See Brand Coupon Network, L.L.C. v. Catalina Mktg.
Corp., 784 F.3d 631, 635 (5th Cir. 2014).
50 Id (emphasis added).
     Case 2:20-cv-00279-WBV-KWR Document 35 Filed 09/30/20 Page 10 of 12




through Sheriff’s Auction on January 16th, 2019, thereby causing a loss unto your

Petitioner in excess of Twenty Thousand, Fifty-five and 53/100 (20, 055.53) dollars.”51

Under Louisiana law, “[s]eizure pursuant to executory process is wrongful if the

procedure required by law for an executory proceeding has not been followed.”52

Here, the foreclosure process began with an executory proceeding in 2015, well before

the alleged damage to the property from the wind storm. 53 Plaintiff makes no

allegations that the procedures required by law were not followed. Indeed, the only

circumstance he alleges is the puported breach of contract by Defendants—a claim

that the Court has already found fails. Louisiana law is clear that objections to an

executory proceeding such as the one at issue here must take place through an

injunction proceeding or a suspensive appeal, neither of which is before the Court

here. 54 Farber’s wrongful foreclosure claim therefore similarly fails.

        3.      Fraud

     Plaintiff next alleges that “the defendant, OCWEN LOAN SERVICING, LLC, has

engaged in such practices that are imputable to the co-defendants which are in fraud

of Petitioner’s rights in the premises considered.” 55                 Under Louisiana law, the

elements of intentional or fraudulent misrepresentation are “(1) a misrepresentation



51 R. Doc. 1-1 at 5-6 ¶ V.
52 Rao v. Tower Partners, L.L.C., 688 So.2d 709, 712 (La. App. 4 Cir. 1997) (citing La. Code Civ. P. art.
2751)).
53 See R. Doc. 19-5 at 1 (Petition for Executory Process). Under a 12(b)(6) standard, “a court may

permissibly refer to matters of public record.” Cinel v. Connick, 15 F.3d 1338, 1343 n.6 (5th Cir. 1994).
54 See La. Code Civ. P. art 2642; see also Mungovan v. CitiMortgage, Inc., No. 12-616, 2013 WL

3783982, at *6 n.9 (“A debtor who fails to utilize Louisiana Code of Civil Procedure articles 2642 and
2751-54 to enjoin the sale of the property by executory process, and fails to take a suspensive appeal
from the order directing the issuance of the writ of seizure and sale, however, cannot therefore annul
the sale of grounds of minor defects of form or procedure.”).
55 R. Doc. 1-1 at 6 ¶ VI.
     Case 2:20-cv-00279-WBV-KWR Document 35 Filed 09/30/20 Page 11 of 12




of material fact, (2) made with the intent to deceive, (3) causing justifiable reliance

with resulting injury.” 56 Notably, Federal Rule of Civil Procedure 9 requires that a

party alleging fraud or mistake must “state with particularity the circumstances

constituting fraud or mistake.” 57 Here, Farber pleads no facts to establish any of

these elements, particularly in light of the heightened pleading requirement. Rather,

his claim that Ocwen engaged in “such practices” is a conclusory claim that fails to

raise his right to relief above a speculative level. This claim therefore similarly fails.

     4. Home Equity Theft Protection Act

     Finally, Farber alleges that Ocwen has “engaged in such practices that are

imputable to the co-defendants . . . which are in violation of the Home Equity Theft

Protection Act and La. statutes appertaining thereto.” 58 The problem, though, is that

the Home Equity Theft Protection Act is a New York state law, not a Louisiana law.59

Farber offers no reason for why a New York state property law would apply to his

home, which is located in Louisiana, nor does he cite to any Louisiana law Defendants

have purportedly violated. Further, he does not clarify what his factual basis for the

violation of the Home Equity Theft Protection Act would be beyond “engag[ing] in

such practices.” 60 As discussed above, this is a conclusory allegation that fails to raise

Farber’s right to relief above a speculative level. The Court therefore dismisses

Farber’s claim under the Home Equity Theft Protection Act.




56 Sys. Eng’g & Sec., Inc. v. Sci. & Eng’g Assocs., Inc., 962 So.3d 1089, 1092 (La. App. 4 Cir. 2007).
57 Fed. R. Civ. P. 9(a).
58 R. Doc. 1-1 at 6 ¶ VI.
59 N.Y. Real Prop. Law § 265-1 (McKinney).
60 R. Doc. 1-1 at 6 ¶ VI.
    Case 2:20-cv-00279-WBV-KWR Document 35 Filed 09/30/20 Page 12 of 12




   Because the Court finds that Farber has failed to state any claim against Deutsche

Bank or PHH, as the successor to Ocwen, it grants Defendants’ Motion and dismisses

Plaintiff’s claims with prejudice.

   IV.    CONCLUSION

      IT IS HEREBY ORDERED that Defendant American Security Insurance

Company’s Motion to Dismiss is GRANTED, and that Defendants’ Deutsche Bank

National Trust Company’s and PHH Mortgage Corporation’s Motion for Judgment on

the Pleadings is GRANTED.            IT IS FURTHER ORDERED that Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, September 30, 2020.



                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge
